Exhibit 10.42.1




cocacolaa54.jpg [cocacolaa54.jpg]
 
Coca-Cola Plaza
Atlanta, Georgia
 
 
 
ADDRESS REPLY TO:
Brian J. Smith
 
P.O. Box 1734
President & COO
 
Atlanta, GA 303031
______________
 
 
404-676-9818
Fax: 404-598-9818
brismith@coca-cola.com



December 11, 2019


Jennifer K. Mann
Atlanta, Georgia




Dear Jennifer,


We are delighted to confirm your promotion as President, Global Ventures, to job
grade 21 with an effective date of December 1, 2019. You will continue to report
to me. The information contained in this letter provides details of your
promotion.


•
Your principal place of assignment will be Atlanta, Georgia.



•
Your annual base salary for this position will remain USD 575,000.



•
You will continue to be eligible to participate in the annual Performance
Incentive Plan. Your target annual incentive for this position is 100% of your
annual base salary and will be used for your 2019 award. Any payment will depend
on both the business performance and your personal contributions. Awards are
made at the discretion of the Compensation Committee of the Board of Directors
based upon recommendations by Senior Management.  As a discretionary program,
the performance factors, eligibility criteria, payment frequency, award
opportunity levels and other provisions are variable. The plan may be modified
from time to time.



•
You will continue to be eligible to participate in The Coca-Cola Company’s
Long-Term Incentive (LTI) program.  Awards are made at the discretion of the
Compensation Committee of the Board of Directors based upon recommendations by
Senior Management.  You will be eligible to receive LTI awards within guidelines
for the job grade assigned to your position, and based upon your leadership
potential to impact the Company’s future growth.  As a discretionary program,
eligibility criteria, award opportunity levels, the award timing, frequency,
size and mix of award vehicles are variable. 



•
You are expected to continue to maintain share ownership pursuant to the
Company’s share ownership guidelines at a level equal to four times your base
salary. Because this represents an increase from your prior target level, you
will have an additional two years, or until 2024, to meet your requirement. You
will be asked to provide information in December






--------------------------------------------------------------------------------

Exhibit 10.42.1




each year on your progress toward your ownership goal, and that information will
be reviewed with the Compensation Committee of the Board of Directors the
following February.


•
You will continue to be eligible for the Company’s Financial Planning
Reimbursement Program which provides reimbursement of certain financial planning
services, up to $10,000 annually, subject to taxes and withholding.



•
You will continue to be eligible for the Emory Executive Health benefit which
includes a comprehensive physical exam and one-on-one medical and lifestyle
management consultation. Further information regarding this benefit is enclosed.



•
You are required to enter into a new Agreement on Confidentiality,
Non-Competition, and Non-Solicitation, as well as the Agreement Covering
Inventions, Discoveries, Copyrightable Material, Trade Secrets, and Confidential
Information, effective immediately.



•
This letter is provided as information and does not constitute an employment
contract.



Jennifer, I feel certain that you will continue to find challenge, satisfaction
and opportunity in this role and as we continue our journey during this
important time.




Sincerely,


/s/ Brian John Smith


Brian John Smith


c:    Carl Saunders
Executive Compensation
Executive Services


Enclosures:     Agreement on Confidentiality, Non-Competition, and
Non-Solicitation
Agreement Covering Inventions, Discoveries, Copyrightable Material, Trade
Secrets, and Confidential Information








I, Jennifer K. Mann, accept this offer:


Signature:     /s/ Jennifer K. Mann                    


Date:         January 10, 2020                    





